Citation Nr: 1017019	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an upper back disorder, 
to include manifestations in the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Veteran appeared at a Travel Board Hearing before a 
Veterans Law Judge in July 2009.  This Veterans Law Judge is 
now retired from the Board, and the Veteran does not wish to 
have another hearing with an active judge.  Nonetheless, the 
contentions put forth at the July 2009 hearing are of record, 
and will be fully considered as evidence supportive of the 
Veteran's claim.  A transcript of that hearing is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran contends that he developed a cervical or thoracic 
spine disability (claimed as residuals of an injury to the 
upper back) while on active service in the U.S. Army.  
Specifically, he states that parachute exits from an aircraft 
caused him to sustain a chronic disability in his neck and 
upper back.  

The Veteran's service treatment records do list a 
consultation for a spine complaint.  Indeed, the Veteran was 
seen in September 1972 with complaints of back pain.  The 
diagnosis at that time was acute right thoracic/lumbar 
paravertebral muscle strain.  Upon separation, the Veteran 
did not have a diagnosis of a chronic disability in any 
segment of the spine.  

The Veteran was afforded a VA examination in September 2008, 
and in the associated report a diagnosis of cervical 
spondylosis at C5-6 and C6-7 was entered.  Regarding a 
potential nexus to service, the examiner stated that there 
was no evidence of an in-service parachute injury, and that 
as such, he could not resolve the issue of causation without 
resort to speculation.  Unfortunately, this opinion is based 
on incorrect facts, and remedial development is necessary.  

The Veteran's personnel records indicate award of the 
Parachute Badge, and thus there is certainly evidence of 
participation in parachute exits from an aircraft.  The 
activity of parachuting from an aircraft is, by nature, 
stressful on the joints of the body.  Given that the Veteran 
has served as a parachutist, his statements of being injured 
while exiting an aircraft are certainly possible, and his 
award of the parachute badge gives credibility to his claim.  
In addition to this, the Board notes that the record contains 
a letter written by the Veteran's father, a retired Army 
colonel who watched the Veteran perform a parachute exit of 
an aircraft.  He states that he saw the Veteran injure 
himself while performing a qualification jump where the 
parachute canopy did not open correctly.  This letter, in 
association with the Veteran's receipt of the Parachute 
Badge, provides credible evidence that an injury to the 
neck/upper back did occur during active service.  As this is 
the case, the September 2008 VA examination report is based 
on incorrect assumptions, and a new examination is necessary.  
The Veteran is to be given a comprehensive VA orthopedic 
examination for the purposes of determining the etiology of 
his cervical spine/upper back disorder, with the examiner 
under instructions to concede that the Veteran was, in fact, 
injured while serving as a paratrooper in the U.S. Army.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA 
examination (preferably with an examiner 
other than the one who conducted the 
September 2008 examination) for the 
purposes of determining the etiology of 
any current cervical or thoracic spine 
disorder (claimed as upper back disorder) 
which may be present.  Following a review 
of the relevant medical evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current disorder of the upper back, to 
include cervical spondylosis and 
compression, began during service or is 
otherwise linked to any incident of 
service, to include injuries sustained 
while parachuting from an aircraft.  The 
examiner is to review the entire claims 
file, and should note specifically what 
impact, if any, the documented injuries 
associated with service as a paratrooper 
had in the onset of the current condition.  
A detailed rationale should accompany the 
medical opinion.  

3.  Following the directed development, 
the RO must re-adjudicate the claim. 
Should the claim be denied, issue an 
appropriate statement of the case to the 
Veteran and his representative and return 
the claim to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


